The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 May 26, 2022

                                2022COA58

No. 21CA0263, Estate of Garcia — Jurisdiction of Courts —
Standing; Probate — Effect of Homicide on Intestate
Succession, Wills, Trusts, Joint Assets, Life Insurance, and
Beneficiary Designations — Slayer Statute

     This opinion answers the unresolved questions of whether a

person who has no legal relationship with a decedent’s heirs has

standing to assert a slayer statute claim in the name of the heirs, or

whether a person who could not obtain a financial benefit from the

forfeiture or revocation sections of the statute may assert a slayer

statute claim solely to obtain a judicial determination that the

defendant feloniously killed the decedent. A division of the court of

appeals concludes that a person who has no legal relationship with

the decedent’s heirs lacks standing to assert a claim under the

slayer statute for the heirs’ financial benefit and that a party who

cannot gain financially from the forfeiture or revocation sections of
the slayer statute may not bring a claim solely to obtain a judicial

determination that the defendant feloniously killed the decedent.
COLORADO COURT OF APPEALS                                          2022COA58


Court of Appeals No. 21CA0263
Alamosa County District Court No. 16PR30038
Honorable Martin A. Gonzales, Judge


In re the Estate of Deborah Gene Garcia, deceased.

Julius Garcia,

Appellant,

v.

Krysta Bialozor, as Personal Representative of the Estate of Deborah Gene
Garcia, and Diana Strong,

Appellees.


                       JUDGMENT AFFIRMED IN PART
                         AND REVERSED IN PART

                                 Division III
                        Opinion by JUDGE LIPINSKY
                      Gomez and Davidson*, JJ., concur

                           Announced May 26, 2022


Erich Schwiesow, P.C., Erich Schwiesow, Alamosa, Colorado, for Appellant

Staggs Morris, P.C., Ernest Staggs, Denver, Colorado, for Appellee Krysta
Bialozor

Hutchinson Black & Cook, LLC, John C. Clune, Meghan C. Hungate, Boulder,
Colorado, for Appellee Diana Strong


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    Nearly a century ago, Colorado enacted a “slayer statute” to

 bar felonious killers from gaining a financial benefit from the killing.

 Yet, until today, no published Colorado case has considered

 whether a person who has no legal relationship with a decedent’s

 heirs has standing to assert a slayer statute claim in the name of

 the heirs, or whether a person who could not obtain a financial

 benefit from the forfeiture or revocation sections of the statute may

 assert a slayer statute claim solely to obtain a judicial

 determination that the defendant feloniously killed the decedent.

¶2    We hold that a person who has no legal relationship with the

 decedent’s heirs lacks standing to assert a claim under the slayer

 statute for the heirs’ financial benefit. We further hold that a party

 who cannot gain financially from the forfeiture or revocation

 sections of the slayer statute may not bring a claim solely to obtain

 a judicial determination that the defendant feloniously killed the

 decedent.

                           I.    Background

¶3    Deborah Gene Garcia (the decedent) was thirty-four years old

 at the time of her death. Her husband, Julius Garcia (father),

 reported that he found the decedent “face down” in bed and


                                    1
 unresponsive several hours after they had engaged in “kinky sex,”

 during which her hands were tied to the bed.

¶4    The decedent did not leave a will. She was survived by father

 and their children, Krysta Bialozor and A.G. (the children). (We

 refer to A.G. by his initials because, unlike Bialozor, he was a minor

 when this case was filed.) Father was the decedent’s sole heir. The

 children lived with father following their mother’s death.

¶5    The report of an autopsy performed the day after the

 decedent’s death noted evidence supporting a conclusion that she

 had died of terminal cardiac arrhythmia resulting from an existing

 heart condition.

¶6    Twelve years later, the decedent’s sister, Diana Strong,

 obtained a second opinion regarding the cause of the decedent’s

 death. After analyzing tissue samples from the decedent’s body and

 reviewing other information, a pathologist concluded that the

 decedent’s death was not the result of cardiac arrhythmia but,

 rather, of pulmonary edema. The pathologist said that causes of

 pulmonary edema include “intoxication, mechanical asphyxiation,

 smothering, cho[]king, neck compression using ligature, . . . and




                                   2
 hyper/hypothermia.” The pathologist reported that these causes of

 pulmonary edema needed to be “further examined and considered.”

¶7       Armed with the pathologist’s report, Pete DeHerrera, the

 decedent’s father, sued father under the slayer statute. DeHerrera

 sought a court order that included

         (1)   a determination under the slayer statute that father

               feloniously caused the decedent’s death;

         (2)   a determination under the slayer statute that the

               children are the decedent’s sole heirs; and

         (3)   a judgment directing father to “forfeit his rights to all

               assets belonging to or in which Decedent had an interest,

               and in which he was named as a beneficiary or received

               benefits under the statutes and governing instruments,”

               and to “account for and disgorge to the [children] all

               proceeds from their sale and transfer.”

¶8       Bialozor was an adult and A.G. was a minor when DeHerrera

 filed the petition. At the time, the children were not parties to the

 case.

¶9       Several weeks after DeHerrera filed the petition, Bialozor,

 through counsel, filed an objection to the petition. In her objection,


                                       3
  Bialozor sought dismissal of the petition, including the claims that

  DeHerrera asserted on her behalf.

¶ 10   Because A.G. was a minor at the time, the court appointed a

  guardian ad litem (GAL) for him. The GAL recommended that the

  court dismiss the case, “as dismissal of this action would be in

  [A.G.]’s best interest.”

¶ 11   Strong later joined the case as co-petitioner, and after

  DeHerrera was dismissed from the case, she became the sole

  petitioner.

¶ 12   Early in the case, father filed several motions, including a

  motion to dismiss on the grounds that (1) DeHerrera and Strong

  lacked standing to bring the slayer statute claims asserted in the

  petition and (2) their claims were barred by the statute of

  limitations. The court denied the motions.

¶ 13   After nearly four years of litigation, father made an offer of

  settlement in the amount of $500,000 to the children and Strong

  pursuant to section 13-17-202(1)(a)(II), C.R.S. 2021. The children

  accepted the offer. Strong accepted the offer conditionally in

  satisfaction of the “monetary claim” in the petition — the forfeiture

  claim asserted in the children’s interest. But she said that father’s


                                     4
  offer did not address her “non-monetary claim” — her individual

  claim for a determination that father had feloniously killed the

  decedent.

¶ 14   After the children accepted father’s offer of settlement, father

  moved for entry of final judgment pursuant to C.R.C.P. 54(b). The

  court denied the motion, however, reasoning that the children were

  “not the proper offerees with respect to the settlement offer”

  because, according to the court, “the heirs of the Decedent” are not

  the “sole beneficiaries that can litigate a claim under the slayer

  statute.” The court said that Strong’s individual claim “cannot be

  unilaterally extinguished by an agreement to settlement between

  [father] and [the children].”

¶ 15   Shortly before the scheduled trial date, father filed a

  Contingent Admission of Liability and Motion in Limine in which he

  said his “resources are exhausted,” he “intends to rely on appeal on

  his defenses of standing and statute of limitations,” and he “admits

  liability under § 15-11-803(7)(b) . . . to preserve his resources where

  they can be most usefully applied, i.e. to appealing this Court’s

  rulings on [his] standing and statute of limitations defenses.” He

  said that the “only . . . issues remain[ing] for trial” were damages


                                     5
  and the “facts relating to” his argument that DeHerrera and

  Strong’s claims were barred by the applicable statute of limitations.

¶ 16   During a conference with the court conducted eighteen days

  later, counsel for father said that, although he was confessing

  liability under the slayer statute to effectuate his settlement with

  the children, he was not confessing liability to Strong, and he

  intended to pursue an appeal on “issues of standing and statute of

  limitations.” He reiterated his position that Strong “has no financial

  stake in this matter at all.” (In a later filing, however, father said

  “no issues remain for the Court to determine.”)

¶ 17   The court accepted father’s admission and entered an

  unconditional final judgment with two parts: (1) a judgment in favor

  of Strong on her “felonious killing claim” that reflected father’s

  “admission of liability” and (2) a judgment against father in the

  amount of $500,000 “to be apportioned equally” between the

  children. In addition, the court awarded costs to Strong under

  C.R.C.P. 54(d).

                              II.   Discussion

¶ 18   Father contends the district court erred by (1) determining

  that DeHerrera and Strong had standing to assert claims under the


                                      6
  slayer statute; (2) deciding that DeHerrera and Strong’s claims were

  not barred by the statute of limitations; and (3) awarding costs to

  Strong as the prevailing party under C.R.C.P. 54(d).

¶ 19        We conclude that DeHerrera and Strong lacked standing to

  seek relief under the slayer statute in the children’s interest or in

  their individual capacities. Thus, we reverse the portion of the

  judgment reflecting the entry of judgment in favor of Strong — the

  court’s acknowledgment of father’s conditional admission of

  liability. Given our disposition, we reverse the court’s award of

  costs to Strong and do not reach father’s statute of limitations

  argument.

       A.     DeHerrera and Strong’s Standing under the Slayer Statute

¶ 20        We analyze DeHerrera and Strong’s standing to bring

  (1) claims under the slayer statute for the benefit of the children

  and (2) their claim seeking a determination that father feloniously

  killed the decedent.

¶ 21        We conclude that DeHerrera and Strong lacked standing to

  bring claims in the interest of the children because they had no

  legal relationship with the children, Bialozor was above the age of

  majority, and the legal representatives of both children disavowed


                                       7
  DeHerrera’s and Strong’s efforts to seek relief on the children’s

  behalf. Further, because neither DeHerrera nor Strong could have

  obtained a financial benefit under the forfeiture or revocation

  sections of the slayer statute, they lacked standing to assert a

  slayer statute claim in their own names.

                         1.   Standard of Review

¶ 22   “We . . . review de novo a trial court’s interpretation and

  application of a statute.” May v. Petersen, 2020 COA 75, ¶ 11,

  465 P.3d 589, 592. “Our goal in interpreting a statute is to give

  effect to the legislature’s intent. We read statutory words and

  phrases in context, interpret them according to their plain meaning,

  and construe them according to the rules of grammar and common

  usage.” Id. (citation omitted).

¶ 23   We also review issues of standing de novo. Aurora Urb.

  Renewal Auth. v. Kaiser, 2022 COA 5, ¶ 13, ___ P.3d ___, ___.

                        2.    The Law of Standing

¶ 24   “In order for a court to have jurisdiction over a dispute, the

  plaintiff must have standing to bring the case. Standing is a

  threshold issue that must be satisfied in order to decide a case on

  the merits.” Ainscough v. Owens, 90 P.3d 851, 855 (Colo. 2004).


                                    8
  “[A] plaintiff must satisfy two criteria in order to establish standing.

  First, the plaintiff must have suffered an injury-in-fact, and second,

  this harm must have been to a legally protected interest.” Id.

  (citation omitted).

¶ 25        “We have interpreted the first prong of Colorado’s test for

  standing to require ‘a concrete adverseness which sharpens the

  presentation of issues that parties argue to the courts.’” Id. at 856

  (quoting City of Greenwood Village v. Petitioners for Proposed City of

  Centennial, 3 P.3d 427, 437 (Colo. 2000)). The injury may be

  tangible or intangible. Id. The second prong “requires that the

  plaintiff have a legal interest protecting against the alleged injury.

  This is a question of whether the plaintiff has a claim for relief

  under the constitution, the common law, a statute, or a rule or

  regulation.” Id. (citation omitted).

              3.   The Claims that DeHerrera and Strong Asserted
                             in the Children’s Interest

       a.      DeHerrera and Strong Lacked Standing to Assert Claims
                  on Behalf of Bialozor Because She Was an Adult

¶ 26        Generally, “an adult must sue and be sued in his or her own

  name.” Harmatz v. Harmatz, 457 A.2d 399, 401 (D.C. 1983); see

  C.R.C.P. 17(a) (“Every action shall be prosecuted in the name of the


                                         9
  real party in interest . . . .”). A person has no right to assert a claim

  on behalf of another adult unless that individual “has been formally

  divested of the legal capacity to sue and be sued, by being

  adjudicated incompetent or by having been placed under

  guardianship as to person and property.” Harmatz, 457 A.2d at

  401.

¶ 27     Here, it is undisputed that Bialozor was never adjudicated

  incompetent or placed under guardianship. She was not a

  “protected person” who was incapable of protecting her own

  interests in litigation. Strong does not explain why DeHerrera or

  she possessed the authority to assert a claim under the slayer

  statute in the name of another adult, much less an adult who told

  the court she opposed the relief DeHerrera and Strong were seeking

  on her behalf.

¶ 28     Accordingly, we hold that DeHerrera and Strong lacked

  standing to assert claims on behalf of Bialozor. Cf. Vandiver v.

  Hardin Cnty. Bd. of Educ., 925 F.2d 927, 930 (6th Cir. 1991) (noting

  that an adult may have the right to represent a child’s interest in a

  case until the child reaches the age of majority and can represent

  himself or herself).


                                     10
       b.      DeHerrera and Strong Lacked Standing to Assert Claims
                   on Behalf of A.G. After His Guardian ad Litem
                             Disavowed Those Claims

¶ 29        In certain instances, an adult may bring an action on behalf of

  a child. See C.R.C.P. 17(c) (“Whenever an infant or incompetent

  person has a representative, such as a general guardian,

  conservator, or other like fiduciary, the representative may sue or

  defend on behalf of the infant or incompetent person.”). Neither

  DeHerrera nor Strong was A.G.’s legal representative or was

  otherwise authorized to bring an action in his interest, however.

  Moreover, neither sought judicial appointment of a guardian for the

  children pursuant to § 15-14-204, C.R.S. 2021.

¶ 30        We consider DeHerrera and Strong’s standing to assert claims

  on behalf of A.G. by reviewing the relevant provisions of the Probate

  Code, in which the slayer statute appears. Under the Probate Code,

  “a court may appoint a [GAL for a minor] if the court determines

  that representation of the [minor’s] interest otherwise would be

  inadequate.” § 15-14-115, C.R.S. 2021; see also C.R.C.P. 17(c)

  (“The court shall appoint a [GAL] for an infant or incompetent

  person not otherwise represented in an action . . . .”). Based on this

  authority, the court appointed a GAL for A.G. Once the court made


                                       11
  that appointment, DeHerrera and Strong had no standing to pursue

  claims on behalf of A.G.

¶ 31        Because neither DeHerrera nor Strong had standing to bring

  claims on behalf of the children, the district court erred by denying

  father’s motion to dismiss those claims.

       4.      DeHerrera and Strong Lacked Standing to Assert Claims
                 Under the Slayer Statute in an Individual Capacity

¶ 32        We next determine whether DeHerrera and Strong had

  standing to assert a claim under the slayer statute in their own

  names to obtain a determination that father had feloniously killed

  the decedent. (As noted, DeHerrera’s and Strong’s petitions claimed

  the children were the sole heirs of the decedent’s estate. Thus,

  DeHerrera and Strong conceded that they were not heirs and,

  therefore, had no legal right to any portion of the decedent’s estate

  so long as the children were living. See § 15-11-103(2), C.R.S. 2021

  (statute governing intestate succession); see also In re Estate of

  Elliott, 993 P.2d 474, 475 (Colo. 2000).) We conclude that

  DeHerrera and Strong lacked standing to assert their individual

  claim under the slayer statute.




                                      12
                           a.   Applicable Law

¶ 33   The key sections of the slayer statute deprive a person of the

  benefits of a decedent’s estate or other governing instruments upon

  a judicial determination that the person feloniously killed the

  decedent. See § 15-11-803(2), C.R.S. 2021. (Although the General

  Assembly amended the slayer statute in 2022, see Ch. 60, sec. 11,

  § 15-11-803, 2022 Colo. Sess. Laws 277-78, those amendments do

  not apply here.)

¶ 34   “An individual who feloniously kills the decedent forfeits all

  benefits with respect to the decedent’s estate . . . .” § 15-11-803(2).

  “If the decedent died intestate, the decedent’s intestate estate

  passes as if the killer disclaimed his or her intestate share.” Id. A

  determination of a felonious killing also revokes the killer’s benefits

  under certain instruments, § 15-11-803(3)(a), and “[s]evers the

  interests of the decedent and killer in property held by them at the

  time of the killing as joint tenants with the right of survivorship or

  as community property with the right of survivorship,”

  § 15-11-803(3)(b). Further, under section 15-11-803(6), “[a]

  wrongful acquisition of property or interest by a killer not covered




                                    13
  by this section shall be treated in accordance with the principle that

  a killer cannot profit from his or her wrong.”

¶ 35   A felonious killing under the slayer statute can be established

  in one of two ways: (1) a “judgment of conviction establishing

  criminal accountability for the felonious killing of the decedent,”

  § 15-11-803(7)(a); or (2) a judicial determination, by a

  preponderance of the evidence, of each of the elements of felonious

  killing, § 15-11-803(7)(b).

¶ 36   Only an “interested person” may bring an action under the

  slayer statute. § 15-11-803(7)(b).

             “Interested person” includes heirs, devisees,
             children, spouses, creditors, beneficiaries,
             trust directors, and any others having a
             property right in or claim against a trust estate
             or the estate of a decedent . . . , which may be
             affected by the proceeding. . . . The meaning
             as it relates to particular persons may vary
             from time to time and is determined according
             to the particular purposes of, and matter
             involved in, any proceeding.

  § 15-10-201(27), C.R.S. 2021 (emphasis added).

        b.    DeHerrera and Strong Are Not “Interested Persons”
                     for Purposes of the Slayer Statute

¶ 37   Strong asserted that she and DeHerrera had standing to

  pursue their claims under the slayer statute based on three


                                    14
  interests: (1) “the welfare” of the children; (2) “a property right in

  Decedent’s estate that may be affected by the proceeding”; and

  (3) “determining the cause of the Decedent’s homicide and

  . . . preventing her killer from profiting from his crime.”

¶ 38   We have already established that Strong and DeHerrera lacked

  standing under the slayer statute to assert claims in the children’s

  interest. As noted, DeHerrera and Strong admitted in the petition

  that they were not heirs. In addition, counsel for Strong conceded

  at oral argument that Strong had no financial interest in the

  decedent’s estate. (Strong does not contend that DeHerrera had a

  financial interest in the estate.)

¶ 39   Thus, our standing analysis focuses on whether Strong and

  DeHerrera were authorized to assert claims under the slayer statute

  to further the “intangible interest” of “seeking justice.”

¶ 40   In its order denying father’s motion to dismiss, the district

  court concluded such an “intangible interest” is a legally protected

  interest under the slayer statute. The court pointed to the last

  sentence of the definition of “interested person,” which says the

  term “may vary from time to time and is determined according to

  the particular purposes of, and matter involved in, any proceeding.”


                                       15
  § 15-10-201(27). It concluded that, because the slayer statute

  “does not have any limiting language that requires a pecuniary

  interest,” and the “origin” of the slayer statute “stems from common

  law principles of equity,” Strong established standing through her

  intangible interest in obtaining a determination that father had

  killed her sister.

¶ 41   The court’s reasoning, however, is inconsistent with the

  structure and language of the slayer statute for at least three

  reasons.

¶ 42   First, under the principle of construction known as

  ejusdem generis, “when a general term follows a list of specific

  things, the general term applies only to things of the same general

  class as those specifically mentioned.” Cap. One, N.A. v. Colo. Dep’t

  of Revenue, 2022 COA 16, ¶ 19, ___ P.3d ___, ___. Although Strong

  is correct that the use of the word “includes” immediately before

  “heirs, devisees, children, spouses, creditors, [and] beneficiaries” in

  section 15-10-201(27) indicates that those terms are not

  exhaustive, see Colo. Common Cause v. Meyer, 758 P.2d 153,

  163-64 (Colo. 1988), the terms are illustrative of the type of person

  who may be an “interested person.” Further, the specific list is


                                    16
  followed by the limiting phrases “any others having a property right

  in or claim against a trust estate or the estate of a decedent . . .” and

  “persons having priority for an appointment as a personal

  representative and other fiduciaries representing the interested

  person.” § 15-10-201(27) (emphases added).

¶ 43   The restrictive language in the first two sentences of the

  definition of “interested person” would be rendered meaningless if

  the statement that the scope of “interested person” may “vary from

  time to time and is determined according to the particular purposes

  of, and matter involved in, any proceeding” encompassed persons

  who lacked “a property right in or claim against a trust estate or the

  estate of a decedent” or were not acting on behalf of such persons.

  The last sentence of the definition of “interested person” cannot

  swallow up and render meaningless the rest of the definition.

¶ 44   Second, a determination of who has standing to bring a slayer

  statute claim must also consider the purpose of the statute. “The

  sole purpose of a ‘slayer statute’ is to prevent the slayer from

  benefitting from the death of the victim or profiting from the

  wrongdoing.” In re Estate of Miller, 02-CA-00231-SCT (¶ 5) (Miss.

  2003), 840 So. 2d 703, 706 (emphasis omitted) (quoting 26B C.J.S.


                                     17
  Descent and Distribution § 57, at 362-63 (2001)); see Wilkins v.

  Fireman’s Fund Am. Life Ins. Co., 695 P.2d 391, 393 (Idaho 1985)

  (“The sole purpose of [the Idaho slayer statute] is to prevent a

  wrongdoer from profiting from his or her own wrong.”). (Although

  the Mississippi and Idaho slayer statutes are worded differently

  from the Colorado statute, all three statutes are premised on the

  same policy goal: no person should gain a financial benefit by

  killing another. Compare § 15-11-803, C.R.S. 2021, with Miss.

  Code Ann. § 91-1-25 (West 2021), and Idaho Code Ann. § 15-2-803

  (West 2021).) This goal cannot be achieved if persons who could

  not benefit from the financial provisions of the slayer statute

  nonetheless asserted claims under the statute.

¶ 45   Third, limiting standing in slayer statute claims to those

  persons with a property interest in or claim against the decedent’s

  estate is consistent with other types of claims permitted under the

  Colorado Probate Code. For example, “[u]nless the contestant will

  take or may take by an adjudication that the will in question i[s]

  invalid he had not sufficient interest to give him legal standing to

  contest its validity.” In re Stoiber’s Est., 101 Colo. 192, 197,

  72 P.2d 276, 278 (1937); see In re Estate of Bonfils, 190 Colo. 70,


                                     18
  75, 543 P.2d 701, 705 (1975) (holding that a decedent’s ex-spouse

  lacks standing to assert a claim against the decedent’s estate);

  Foster v. Kragh, 107 Colo. 389, 397, 113 P.2d 666, 670 (1941)

  (noting that heirs who would be entitled to the estate’s real estate

  located in Colorado have the right to contest the decedent’s foreign

  will). We are aware of no Colorado probate case holding that a

  person lacking a financial interest in a decedent’s estate may

  challenge the decedent’s will.

¶ 46   For these reasons, we conclude that the court erred by ruling

  that Strong’s asserted interest in “justice” provided her and

  DeHerrera with standing to assert individual claims under the

  slayer statute.

¶ 47   We reverse the portion of the court’s judgment incorporating

  father’s conditional admission of liability, which he made as part of

  his offer to settle Strong’s “non-monetary” claim. We do not disturb

  the portion of the judgment entered to enforce the settlement

  between father and the children because Strong concedes the

  children have standing as heirs under the slayer statute and

  because the children accepted father’s offer of settlement. We will




                                    19
  not interfere with an unconditional settlement entered into by

  consenting parties.

                   B.    The Award of Costs to Strong

¶ 48   The district court awarded costs to Strong under C.R.C.P.

  54(d): “[R]easonable costs shall be allowed as of course to the

  prevailing party considering any relevant factors which may include

  the needs and complexity of the case and the amount in

  controversy.”

¶ 49   Because Strong lacked standing to assert claims under the

  slayer statute, she cannot be a “prevailing party.” Generally, a

  party cannot “prevail” on a claim she lacked standing to litigate.

  “Prevail” means “[t]o obtain the relief sought in an action” or “to win

  a lawsuit.” Black’s Law Dictionary 1438 (11th ed. 2019). A party

  who lacked standing to prosecute a claim cannot “obtain the relief

  sought” or “win a lawsuit.”

¶ 50   Strong cannot be a prevailing party even though, through her

  pursuit of the claims on behalf of the children, she obtained a

  financial benefit for them — the $500,000 father agreed to pay in

  settlement. The determination of “prevailing party” rests on

  whether Strong had standing to assert a claim under the slayer


                                    20
  statute and not on whether she successfully but gratuitously

  negotiated a settlement for the children. Because no party argues

  that any party other than Strong prevailed, we do not address who

  is the prevailing party following our resolution of this appeal.

¶ 51   Thus, we reverse the court’s award of costs to Strong. In light

  of this holding, we need not address father’s argument concerning

  the amount of costs awardable to Strong.

                             III.   Conclusion

¶ 52   The portion of the judgment determining that father

  feloniously killed the decedent and the order awarding costs to

  Strong are reversed.

       JUDGE GOMEZ and JUDGE DAVIDSON concur.




                                     21